DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on   
Claims 1-9 are currently pending and have been examined.
Applicant’s election without traverse of Claims 1-9 in the reply filed on 05/04/2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4th, 2021.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
February 4, 2019
 REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as set forth on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
The most pertinent prior art references which most closely discuss the claimed subject matter in Claim 1 is Yamada et al. (JP-2001163243-A). 
 disclose:
Yamada et al disclose the feature of sensing that a transmission has been commanded to be in a neutral setting (¶: “a potentiometer type main shift sensor (111) for detecting a *, a shift operation position and a neutral position of the main shift lever (73)”); ramping off a steering pump on a hydraulic steering system (¶; “A shift output shaft 31 of a 1 hydraulic motor 24 is stopped and maintained when a main shift lever 73 is neutral, and driving of a travel crawler 2 by a 1 hydraulic motor 24 under a neutral operation state of a main shift lever 73 is prevented.”); and sensing a steering A potentiometer type steering angle sensor (113) for detecting a left and right steering operation position”);
However Yamada et al. fail to disclose:
applying one or more service brakes into a braking mode; releasing the one or more service brakes from the braking mode in response to sensing the steering command; and ramping on the steering pump on the hydraulic steering system in conjunction with the method in conjunction with the claimed method steps.
The method of Claim 1 enables opportunities to prevent excessive wear and damage to machine components when steering a machine with a differential steering system on an incline in a non-obvious manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.A.R./           Examiner, Art Unit 3747                                                                                                                                                                                             

/JOSEPH J DALLO/           Primary Examiner, Art Unit 3747